         Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 1 of 43



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                             :
                                                     :
               v.                                    :      Criminal No.: 17-CR-213 (CRC)
                                                     :
MUSTAFA MUHAMMAD MUFTAH                              :
AL-IMAM,                                             :
                                                     :
               Defendant.                            :

                          GOVERNMENT’S OPPOSITION TO
                    DEFENDANT’S MOTION TO DISMISS ALL COUNTS

        The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby files its opposition to the Defendant Mustafa Muhammad Mufta

Al-Imam’s Motion to Dismiss all Counts. Specifically, the Defendant moves to dismiss counts

One and Two in part, and counts Four through Seventeen, because they do not apply

extraterritorially; Counts One, Two, Three and Ten through Seventeen, because the defendant’s

seizure violated multinational extradition treaties; and Counts Ten through Fifteen, because the

United States Mission and Annex in Benghazi, Libya were not federal facilities. As discussed

below, and in this Court’s opinion in United States v. Khatallah, 151 F. Supp. 3d 116 (D.D.C.

2015), and its supplemental Memorandum Opinion and Order in Khatallah [No. 14-cr- 141 (CRC)

ECF No. 149] there is no basis to dismiss any counts of the Indictment against Defendant Al-

Imam.

        As the defendant acknowledges in his motion (at 11 and 28), Sections I(B) and III of the

defendant’s motion repeat arguments made by the defense in Khatallah in order to preserve those

issues on appeal. Accordingly, in Sections I and II of this opposition, the government will respond


                                                1
         Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 2 of 43



to the defendant’s new arguments that: 1) this Court’s opinion in Khatallah was flawed because

the Supreme Court’s opinion in United States v. Bowman, 260 U.S. 94 (1922) does not apply to

foreign nationals, and because Bowman and United States v. Delgado-Garcia, 374 F.3d 1337 (D.C.

Cir. 2004) did not establish a test for analyzing extraterritorial jurisdiction; and 2) defendant’s

argument that the defendant’s extradition to the United States was improper under the Ker-Frisbie

doctrine. In Sections III and IV of this opposition, in light of the defense’s repetition of arguments

made in Khatallah, the government responds in kind with the arguments it made before this Court

in Khatallah.

                                         BACKGROUND

       The defendant, Mustafa Muhammad Muftah Al-Imam, a Libyan national, has been charged

by federal indictment for his participation in the September 11-12, 2012, terrorist attack on United

States Special Mission and Annex in Benghazi, Libya (“Attack”), which resulted in the deaths of

four Americans. The Attack was carried out by Libyan-based Islamist extremists, including

members of Ubaydah Ibn Al Jarrah (“UBJ”) and Ansar Al-Sharia (“AAS”). The defendant was a

close associate of Ahmed Salim Faraj Abu Khatallah, the commander of UBJ, an extremist

brigade. UBJ and AAS are armed militias that hold anti-Western views and advocate the

establishment of Sharia law in Libya. The United States Department of State (“DOS”) designated

AAS in Benghazi a Foreign Terrorist Organization on January 10, 2014. The DOS noted in its

designation that AAS Benghazi has been involved in terrorist attacks against civilian targets,

frequent assassinations, and attempted assassinations of security officials and political actors in

eastern Libya, as well as the Attack. Khatallah was also designated by the U.S. government as a

Specially Designated Global Terrorist.

                                                  2
         Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 3 of 43



       In the days leading up to the Attack, Khatallah voiced concerns about and opposition to the

presence of an American facility in Benghazi. On September 11, 2012, at approximately 9:45 p.m.,

a group of twenty or more armed men assembled outside the Special Mission and then violently

breached the Mission gate. Several Benghazi-based UBJ members have been identified among this

group, many of whom are known associates of the defendant and or of Khatallah. The initial

attackers were armed with AK-47-type rifles, handguns, and rocket-propelled grenade launchers.

After the initial breach, the attackers stole a Mission vehicle, forcibly entered and damaged

Mission buildings, and stole Mission property. During this initial attack, buildings within the

Mission were set on fire. The fires that were set during the attack led to the deaths of Ambassador

J. Christopher Stevens and DOS Information Management (“IMO”) Officer Sean Patrick Smith.

The remaining DOS personnel were able to escape to a nearby U.S. facility, known as the Annex.

It also soon came under attack, which continued throughout the early morning hours of September

12, 2012, culminating in a precision mortar attack that resulted in the deaths of Security Officers

Tyrone Snowden Woods and Glen Anthony Doherty.

       Shortly after the U.S personnel evacuated from the Mission, the defendant entered the

compound with Khatallah and other UBJ members who participated in the Attack. At the direction

of Khatallah, Defendant Al-Imam removed sensitive material form the Mission’s Office. This

material identified the Annex by location and as the evacuation point for DOS personnel.

Following the attack on the Mission, the defendant returned to an AAS camp in Benghazi along

with Khatallah and other attackers, where a large group of armed extremists began assembling for

the attack on the Annex.



                                                3
        Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 4 of 43



       The defendant was captured in Libya on or about October 29, 2017, during an operation

conducted by U.S. personnel. The defendant was transported to the United States to be presented

in U.S. District Court for the District of Columbia to stand trial on charges arising from his

involvement in the Attack.

       A federal grand jury subsequently returned a superseding indictment charging the

defendant with the following offenses: Count One – Conspiracy to Provide Material Support and

Resources to Terrorists Resulting in Death, in violation of 18 U.S.C. § 2339A; Count Two –

Providing Material Support and Resources to Terrorists Resulting in Death, in violation of 18

U.S.C. §§ 2339A and 2; Count Three – Killing of an Internationally Protected Person (Ambassador

Christopher Stevens), in violation of 18 U.S.C. §§ 1116, 1111 and 2; Counts Four through Six –

three counts of Killing Officers and Employees of the United States (IMO Sean Smith, Security

Officer Tyrone Woods, and Security Officer Glen Doherty), in violation of 18 U.S.C. §§ 1114,

1111 and 2; Counts Seven through Nine – two counts of Attempting to Kill Officers and Employees

of the United States (DSS Special Agents Scott Wickland and David Ubben and Security Officer

Mark Geist), in violation of 18 U.S.C. §§ 1114, 1113 and 2; Counts Ten through Thirteen – four

counts (one for each victim) of Killing a Person in the Course of an Attack on a Federal Facility

Involving the Use of a Firearm or a Dangerous Weapon, in violation of 18 U.S.C. §§ 930(c), 1111

and 2; Counts Fourteen and Fifteen – two counts (one for each facility attacked) of Maliciously

Damaging and Destroying U.S. Property by Means of Fire and an Explosive Causing Death, in

violation of 18 U.S.C. §§ 844(f)(1) & (3) and 2; and Counts Sixteen and Seventeen – two counts

(one for each facility attacked) of Willfully and Maliciously Destroying Property within the



                                               4
            Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 5 of 43



Special Maritime and Territorial Jurisdiction of the United States and Placing Lives in Jeopardy,

in violation of 18 U.S.C. §§ 1363, 7 and 2.

                                                ARGUMENT


I.      This Court’s Opinion in Khatallah did not Err in Following Bowman and Delgado-
        Garcia to Find that the Charged Offenses Applied Extraterritorially.

       A.       The Court Properly Relied on Bowman Even Though the Defendant was not
                a United States Citizen.

        In Khattallah, this Court endeavored to “reconcile and synthesize . . . increasingly

divergent strands of case law,” 151 F. Supp. 3d at 123, regarding the extraterritorial reach of

criminal statutes that did not expressly provide for extraterritorial application. In framing the issue,

this Court noted that while recent Supreme Court pronouncements regarding civil cases included

“restrictive expressions” regarding the extraterritorial reach of such statutes, the Supreme Court’s

decision in Bowman, “appears to leave significantly more room for the extraterritorial application

of criminal statutes, even though recent decisions explicitly say that the same presumption against

extraterritorial application applies to all cases.” Id.

        The core doctrine at issue is the oft-stated principle that “[w]hen a statute gives no clear

indication of an extraterritorial application, it has none.” Kiobel v. Royal Dutch Petroleum Co.,

569 U.S. 108, 115 (2013). However, a “clear indication” of intent to authorize extraterritorial

application is not limited to a specific statement within the text of the statute. Rather, the Supreme

Court has made it clear that courts should “stand ready” to rebut the presumption against

extraterritorial application if a statute’s “statutory language, context, history, or purpose”

demonstrates an extraterritorial purpose. Small v. United States, 544 U.S. 385, 391 (2005). In


                                                    5
           Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 6 of 43



Khatallah, this Court found that “[b]ecause Bowman remains binding on the lower courts, this

Court must assume that satisfying Bowman is one way of clearly indicating a federal statute’s

extraterritorial reach.” 151 F. Supp. 3d at 125 (internal quotations and citations omitted). Such an

approach is consistent with the Supreme Court’s opinion in Small because Bowman itself focused

on the subject statute’s language, context, and purpose in finding that it had an extraterritorial

purpose.

       Defendant (at 5-7) argues that this Court’s view, as stated in Khatallah, that Bowman was

binding precedent was erroneous because the defendant in Khatallah was not a United States

citizen. While Bowman did not have occasion to rule on this issue because the defendants before

it were all United States citizens, there is nothing in Bowman to suggest that the Court intended its

reach to extend only to United States citizens. Further, the defense’s argument ignores this circuit’s

ruling in Delgado-Garcia, which is binding on this Court, which specifically found that a

defendant’s citizenship was irrelevant to a determination that a statute has extraterritorial

application. Indeed, in Khatallah¸ this Court stated that it was this circuit’s interpretation of

Bowman in Delgado-Garcia that was guiding its analysis. 151 F. Supp. 3d at 127.

       As this Court noted in Khatallah, the Supreme Court in Bowman drew a distinction

between statutes with the primary purpose of protecting individuals and their property, which had

a primarily domestic purpose, and “‘criminal statutes which are, as a class, not logically dependent

on their locality for the Government’s jurisdiction, but are enacted because of the right of the

Government to defend itself against obstruction, or fraud wherever perpetrated.’” Khatallah, 151

F. Supp. 3d at 126 (quoting Bowman, 260 U.S. at 98). The Supreme Court in Bowman went on to

state that the government’s right to defend itself against certain crimes “wherever perpetrated”

                                                  6
         Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 7 of 43



applied “especially if committed by its own citizens.” 260 U.S. at 98. The defendant rightfully

acknowledges (at 6-7) that this language does not appear to limit the logic of Bowman exclusively

to United States citizens. Indeed, during Bowman’s subsequent analysis of the fraud statute at issue

in that case, the Supreme Court found that the fraud statute: “is directed generally against whoever

presents a false claim against the United States, . . . whoever connives at the same . . . or whoever

enters a conspiracy to do these things. Id. at 100-101 (emphasis added). Thus, Bowman did not, on

its face, limit itself to actions by United States citizens.

        Any question regarding the applicability of the Court’s ruling in Bowman to cases

involving foreign nationals has been addressed in this Circuit as well as other federal courts. These

courts have uniformly held that Bowman’s extraterritorial analysis is not limited to cases involving

United States citizens. In Delgado-Garcia, the District of Columbia Court of Appeals examined

whether 8 U.S.C. § 1324(a), which prohibits conspiracies to encourage or induce aliens to enter

the United States illegally, and attempting to bring aliens into the United States illegally, applied

extraterritorially. 374 F.3d at 1344-45. Delgado-Garcia relied on Bowman’s contextual analysis

in concluding that § 1324(a) did apply extraterritorially. In discussing Bowman, the Delgado-

Garcia court recognized that Bowman was “not directly on point” in part because the defendants

in Bowman were United States citizens. The court held, however, that this difference did “not

lessen Bowman’s force . . . the citizenship of the defendant is irrelevant” because “Bowman’s logic

did not depend” on the citizenship of the defendants. Id. at 1345-46. Other federal courts have

reached similar conclusions. See, e.g., United States v. Benitez, 741 F.2d 1312, 1316 (11th Cir.

1984); United States v. Ayesh, 762 F. Supp. 2d 832, 840 (E.D. Va. 2011); United States v.

Campbell, 798 F. Supp. 2d 293, 306 (D.D.C. 2011); United States v. Hijazi, 845 F. Supp. 2d 874,

                                                    7
             Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 8 of 43



887 (C.D. Ill. 2011); United States v. Bin Laden, 92 F. Supp. 2d 189, 195 (S.D.N.Y. 2000) (“no

court, to date, has refused to apply the Bowman rule on the ground that the defendant was a foreign

national”).

         Indeed as the Bin Laden court noted, limiting Bowman to United States citizens would

defeat its purpose:

         Bowman rests on two factors: (1) the right of the United States to protect itself from
         harmful conduct—irrespective of the locus of this conduct, and (2) the presumption
         that Congress would not both (a) enact a statute designed to serve this protective
         function, and—where the statute proscribes acts that could just as readily be
         performed outside the United States as within it—(b) undermine this protective
         intention by limiting the statute's application to United States territory. Given that
         foreign nationals are in at least as good a position to perform extraterritorial conduct
         as are United States nationals, it would make little sense to restrict such statutes to
         United States nationals.

Bin Laden, 92 F. Supp. 2d at 194.

         Accordingly, in Khatallah, this Court properly applied the reasoning of Bowman and

Delgado-Garcia to conclude that 18 U.S.C. §§ 1114, 930(c), and 844(f)(1) & (3) applied

extraterritorially, and there is no reason to reach a different conclusion with respect to the

defendant here because he, like Khatallah, is not a United States citizen. 1

        B.        This Court Properly Applied Bowman and Delgado-Garcia.

         Defendant argues (at 7-10) that in Khatallah, this Court misinterpreted Delgado-

Garcia and in so doing diluted Bowman’s requirements for the application of extraterritorial


1.       The defendant does not advance an independent argument regarding Bowman’s application to 18 U.S.C. §
1363, and it does not appear that in Khatallah this Court relied on Bowman when it denied Khatallah’s motion to
dismiss the counts related to § 1363. Rather, this Court relied on the special maritime and territorial jurisdiction of the
United States under § 1363 when it denied Khatallah’s motion to dismiss. Defendant repeats Khatallah’s arguments
regarding § 1363 in Section I (B) of his motion, and the government will rely on its arguments made in its original
and supplemental filings in the Khatallah case in Section III of this opposition.


                                                            8
         Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 9 of 43



jurisdiction. The heart of the defendant’s argument appears to be that Delgado-Garcia’s

reliance, and in turn this Court’s reliance, on terms such as “many obvious extraterritorial

applications” and “much extraterritorial conduct,” 374 F.3d at 1347, improperly expanded

Bowman’s focus on the “probable place” where an offense might occur. Bowman, 260 U.S. at

99. While the Court in Bowman did use the term “probable place,” it did so while analyzing

one of several federal statutes and the potential locations where the violation of these statutes

could have occurred. Id. (“The natural inference from the character of the offense is that the

sea would be a probable place for its commission”).

        However, in another example regarding “property captured as prize,” the Court did not

rely on probability, but noted that such offenses “would naturally often occur at sea, and

Congress could not have meant to confine [a violation] to the land of the United States.” Id.

(emphasis added). Two other examples provided by Bowman also did not rely on probability,

but on the possibility that a government official who was the subject of a bribe was stationed

overseas, or that one who stole military property did so overseas. Id. at 99-100. Importantly,

when the Supreme Court in Bowman turned away from its analysis of other federal statutes,

and focused on the Congressional intent of the statute before it, the Supreme Court did not

focus on probability, rather it stated:

        We cannot suppose that when Congress enacted the statute or amended it, it did not
        have in mind that a wide field for such frauds upon the government was in private
        and public vessels of the United States on the high seas and in foreign ports and
        beyond the land of jurisdiction of the United States, and therefore intended to
        include them in the section.

Id. at 102 (emphasis added).



                                                 9
        Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 10 of 43



       The defendant’s argument that Bowman sought to establish a quantifiable formula based

on mathematical probability is belied not only by the Supreme Court’s analysis described above,

but also by Bowman’s observation that criminal provisions “are to be fairly construed according

to the legislative intent as expressed in the enactment. They are not to be strained either way.” Id.

at 102. Thus, Bowman fairly stands for the proposition that Bowman created, as this Court noted

in Khatallah, a “looser locus” test that included not only statutes where the offense would “most

likely” or probably occur overseas, but also statutes where the offense would “naturally often

occur” overseas, where there was a “wide field” for extraterritorial commission of an offense, or

where there was the potential for a government official or government property protected by statute

to be located overseas.

       This Court properly viewed Delgado-Garcia as an endorsement of a more flexible view of

Bowman. The defense argues (at 8) that Delgado-Garcia intentionally departed from Bowman

when it cited with approval the Second Circuit’s statement that “‘all statutes, without exception,

[should] be construed to apply within the United States only, unless a contrary intent appears.’”

Delgado-Garcia, 374 F. 3d at 1344 (quoting Kollias v. D & G Marine Maintenance, 29 F.3d 67

(2nd Cir. 1994)). But, the Circuit went on to explain that “[o]ur point is that contextual factors

show that Congress had a contrary intent in this case.” Id. The defense appears to view Delgado-

Garcia’s use of “contextual factors” as substantively different than Bowman’s focus on “criminal

statutes which are, as a class, not logically dependent on their locality for the government’s

jurisdiction.” Bowman, 260 U.S. at 98. However, the Court in Bowman identified a class of statutes

that had an extraterritorial application by examining the context, purpose, and application of each

statute. In this regard, there appears to be little, if any daylight, between Delgado-Garcia and

                                                 10
         Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 11 of 43



Bowman, as in each case the court sought to examine the language, context, and purpose of the

statutes at issue in an attempt to determine Congress’ intent. As the defense acknowledges (at 9),

these are valid considerations to consider to rebut the presumption against extraterritoriality under

Small.

         Whether Delgado-Garcia relied on Bowman as a core basis for its holding, or simply a

response to the dissent, is of no moment, as the Circuit’s discussion of Bowman supports the

“looser locus” test described by this Court in Khatallah. Delgado-Garcia’s description of §

1324(a) as concerning “much more than merely domestic conditions,” that “much of the conduct

that § 1324(a) criminalizes occurs beyond the borders of the United States,” and that § 1324(a)

had “many obvious extraterritorial applications,” 374 F.3d at 1345-1347, dovetails with Bowman’s

analysis of federal offenses that “naturally often occur” overseas or where there was a “wide field”

for the commission of the offense overseas. Thus, both Bowman and Delgado-Garcia endorsed

the same fact-intensive analysis to determine whether a particular statute contains evidence of

Congressional intent to apply the statute extraterritorially. That test was not based on mathematical

equations to determine whether a statute was more likely than not to apply extraterritorially, as

Bowman required no such analysis.

         Further, contrary to the defendant’s argument (at 8), Bowman did not establish a “two-

tiered” framework involving statutes that were “more likely” to apply extraterritorially, and those

that “naturally often occur” extraterritorially. Rather Bowman outlined a permissible range of

extraterritorial statutory applications that courts could rely upon to determine Congress’s intent.

So viewed, this Court’s holding in Khatallah that Delgado-Garcia approved of a “looser locus”

test, 151 F. Supp. 3d at 127, was not a statement that the Circuit had sided with one of two

                                                 11
        Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 12 of 43



competing Bowman tests, but rather that the Circuit acknowledged that Bowman could be satisfied

without establishing that a statute was “more likely” than not to have an extraterritorial purpose.


II.    The Seizure of the Defendant from Libya does not bar his Prosecution in the United
       States.

       The defendant’s argument that his prosecution in the United States is barred because of the

government’s violation of various treaties that establish a “prosecute or extradite” regime fails to

identify an exception to the general rule that the forcible abduction of a defendant abroad does not

bar his prosecution in the United States. As the defense acknowledges (at 25), the only recognized

exceptions to this general rule are the violation of an extradition treaty or the abduction involves

torture, brutality, or other outrageous conduct. Defendant does not argue that his seizure in Libya

involved torture, brutality, or outrageous conduct, leaving the violation of an extradition treaty as

his sole basis for relief. That claim fails because there is no extradition treaty between the United

States and Libya. Further, even assuming the multinational treaties cited by Defendant create an

“extradite or prosecute” regime, the Supreme Court has previously determined that such regimes,

without more, do not bar the forcible removal of a foreign national and their subsequent

prosecution in the United States.

       As a general matter, in Ker v. Illinois, 119 U.S. 436 (1886), the Supreme Court rejected a

claim that the due process clause of the Fourteenth Amendment was violated by the claimed

kidnaping of Ker in Peru by an emissary of the President of the United States. Ker alleged that he

had been arrested “forcibly and with violence,” in Peru, kept a “close prisoner” on a ship that

transported him to Honolulu, and then transferred “in the same forcible manner” to another ship

that brought him to San Francisco. From San Francisco, he claimed he was transferred as a prisoner

                                                 12
        Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 13 of 43



to Illinois, where he was tried and convicted in the criminal court of Cook County. Id. at 437-39.

Ker also claimed that from the time of his arrest in Peru until he was delivered to the authorities in

Cook County, he was refused any opportunity to communicate with anyone or seek any advice or

assistance. Id. at 439. The Supreme Court held that the apprehension and detention of Ker did not

violate the due process clause, which “is complied with when the party is regularly indicted by the

proper grand jury in the state court, has a trial according to the forms and modes prescribed for

such trials, and when, in that trial and proceedings, he is deprived of no rights to which he is

lawfully entitled.” Id. at 440.

        [F]or mere irregularities in the manner in which [a prisoner] may be brought into
        custody of the law, we do not think he is entitled to say that he should not be tried
        at all for the crime with which he is charged in a regular indictment.

                                           *       *        *
        There are authorities of the highest respectability which hold that . . . forcible
        abduction is no sufficient reason why the party should not answer when brought
        within the jurisdiction of the court which has the right to try him for such an offense,
        and presents no valid objection to his trial in such court.

Id. at 440, 444.

        During the next 66 years, the Supreme Court “never departed from the rule announced in

Ker, that the power of a court to try a person for the commission of a crime is not impaired by the

fact that he had been brought within the court’s jurisdiction by reason of a ‘forcible abduction.’”

Frisbie v. Collins, 342 U.S. 519, 522 (1952) (footnote omitted). Then, echoing Ker, the Supreme

Court in Frisbie explained “due process of law is satisfied when one present in court is convicted

of a crime after having been fairly apprised of the charges against him and after a fair trial in

accordance with constitutional procedural safeguards. There is nothing in the Constitution that



                                                  13
         Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 14 of 43



requires a court to permit a guilty person rightfully convicted to escape justice because he was

brought to trial against his will.” Id. at 522.

        This Circuit has recognized two exceptions to this broad rule: “an extradition treaty may

provide that it is the only way by which one country may gain custody of a national of the other

country for the purposes of prosecution . . . and we have also suggested that there may be a very

limited exception for certain cases of torture, brutality, and similar outrageous conduct. United

States v. Rezaq, 134 F.3d 1121, 1130 (D.C. Cir. 1998) (citing United States v. Alvarez–Machain,

504 U.S. 655, 664 (1992) and United States v. Yunis, 924 F.2d 1086, 1092–93 (D.C. Cir. 1991)

(internal quotations omitted)). Only the former exception warrants discussion in this case.

        Defendant’s claim that he falls under one of the exceptions to this doctrine, i.e. that the

abduction violates a treaty, is foreclosed by the Supreme Court’s opinion in Alvarez-Machain.

First, there is no extradition treaty between Libya and the United States on which Defendant can

rely. Second, Defendant’s reliance on multinational treaties is misplaced. The defendant argues (at

26-27) that three multinational treaties, The Charter of the United Nations, The Convention on the

Prevention and Punishment of Crimes Against Internationally Protected Persons, Including

Diplomatic Agents (“IPP Convention”), and the International Convention for the Suppression of

Terrorist Bombings (“Terrorism Convention”), establish a “prosecute or extradite” regime and that

as a result “the United States and other nations may not forcibly abduct individuals for trial on

crimes that are the subject of the conventions.” However, the defendant does not cite any specific

language in any of these treaties that would expressly bar the abduction of the defendant. This is a

fatal flaw under Alvarez-Machain.



                                                  14
        Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 15 of 43



        In Alvarez-Machain, individuals acting at the behest of the DEA forcibly abducted a

Mexican citizen who assisted in the kidnapping and murder of a DEA agent in Mexico, and brought

the defendant into the United States to face trial. 504 U.S. at 657. The defendant challenged the

court’s jurisdiction over his person, arguing that he had been abducted from Mexico in violation

of the existing extradition treaty between the United States and Mexico. Id. at 658. A lower court

found that the extradition treaty had been violated because “[a]lthough the Treaty does not

expressly prohibit such abductions . . . the ‘purpose’ of the Treaty was violated by the abduction.”

Id. The Supreme Court reversed.

        After outlining the Ker-Frisbie doctrine, the Court in Alvarez-Machain held that their “first

inquiry must be whether the abduction violated the Extradition Treaty between the United States

and Mexico. If we conclude that the Treaty does not prohibit respondent’s abduction, the rule in

Ker applies, and the court need not inquire as to how respondent came before it.” Id. at 662

(emphasis added). The Court found that although the treaty between the United States and Mexico

established a formalized mechanism to conduct extraditions, the “Treaty says nothing about the

obligations of the United States and Mexico to refrain from forcible abductions.” Id. Accordingly,

the Court found that Alvarez-Machain’s abduction did not violate the extradition treaty between

Mexico and the United States.

        In reaching this conclusion, the Court rejected the very arguments that the defendant makes

here. Specifically, the defendant in Alvarez-Machain argued that the provision of the treaty that

provided “if extradition is not granted . . . the requested Party shall submit the case to its competent

authorities for the purpose of prosecution,” left only two options, extradite or prosecute. Id. at 663-

664. The defense argued that the intent of this extradite or prosecute regime “would be frustrated

                                                  15
         Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 16 of 43



if either nation were free to abduct nationals of the other nation for the purpose of prosecution.”

Id. at 664. The Court rejected this argument, stating that the treaty “does not purport to specify the

only way in which one country may gain custody of a national of the other country for purposes

of prosecution.” Id. Similarly, the Court rejected the argument that international laws, including

the United Nations Charter, negated the need for the United States and Mexico to expressly bar

abductions. Id. at 666. As the Court pointed out, Ker was decided long before Mexico and the

United States executed their extradition treaty in 1978, and the parties made no attempt to curtail

abductions. Id. at 665. Thus, pursuant to Ker, Frisbie and Alvarez-Machain, unless an extradition

treaty affirmatively bars abductions, the trial court need not determine how the defendant came

before it.

        There is no bilateral extradition treaty between the United States and Libya, let alone one

that bars abductions. Thus, the defense relies on three multinational agreements in an attempt to

create a bar against abductions for prosecution. The defense does not cite any language from these

multinational treaties that that expressly bars abductions for the purpose of prosecution. Indeed the

language in two of the treaties cited by the defendant is nearly identical to the treaty language at

issue in Alvarez-Machain that the Court found did not bar abductions. See Terrorism Convention,

Art. 8, Sec. 1 (“if it does not extradite that person, [the State is] obliged . . . to submit the case

without undue delay to its competent authorities for the purpose of prosecution”); IPP Convention,

Art. 7 (“The State Party in whose territory the alleged offender is present shall, if it does not

extradite him, submit . . . the case to its competent authorities for the purpose of prosecution . . .”).

As was the case in Alvarez-Machain, Ker was settled doctrine long before the treaties cited by



                                                   16
            Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 17 of 43



Defendant were drafted and ratified. Had those treaties intended to bar abductions for prosecution,

they had the opportunity to expressly do so.

            Pursuant to Alvarez-Machain, there is no bar to prosecution here because there is no

evidence that the defendant’s abduction violated an extradition treaty between the United States

and Libya.


III.        Counts One, Two, and Four Through Seventeen Apply Extraterritorially. 2


            In Section I(B) of his motion to dismiss, Defendant Al-Imam has adopted the defendant’s

arguments in United States v. Khatallah, 14-cr-141 (CRC) claiming that all but Count Three of the

Indictment (and Counts One and Two of the Indictment to the extent they rely on Count Three)

must be dismissed. As the government argued in Khatallah, each of the statutes at issue applies

extraterritorially.

       A.      General Principles of Extraterritorial Jurisdiction.

            It is well-established that “Congress has the authority to ‘enforce its laws beyond the

territorial boundaries of the United States.’” EEOC v. Arabian American Oil Co., 499 U.S. 244,

248 (1991). However, “all statutes, without exception,’ [should] be construed to apply within the

United States only, unless a contrary intent appears.” United States v. Delgado-Garcia, 374 F.3d

1337, 1344 (D.C. Cir. 2004); see also United States Ballestas, 2015 WL 4528161 (D.C. Cir. July

28, 2015) (“notwithstanding the presumption against extraterritoriality, a statute will be construed




2.     The defendant also included an argument regarding the reach of 18 U.S.C. § 924(c), however, Defendant
Al-Imam was not charged with a violation of § 924(c).

                                                      17
          Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 18 of 43



to apply extraterritorially if Congress gives a ‘clear indication’ of that intention” (citation

omitted)).

         “[I]n examining [a] statute for congressional intention of extraterritorial application, [this

Court] should consider both contextual and textual evidence.” Delgado-Garcia, 374 F.3d at 1345.

Of particular relevance here, “specific textual evidence” of the requisite congressional intent is

present if the “‘natural inference from the character of the offense’” indicates that the statute’s

purpose would be undermined were its scope confined to the United States’ territorial boundaries.

Id. at 1344 (quoting Bowman, 260 U.S. at 99). For example, Bowman explained, “[c]rimes against

private individuals or their property, like assaults, murder, burglary, larceny, robbery, assault,

embezzlement, and frauds of all kinds, which affect the peace and good order of the community

must, of course, be committed within the territorial jurisdiction of the government where it may

properly exercise it.” 260 U.S. at 98 (emphasis added). However, Bowman further explained,

criminal statutes “enacted because of the right of the government to defend itself against

obstruction, or fraud wherever perpetrated,” should not be construed as “logically dependent on

their locality for the government’s jurisdiction.” Id. (emphasis added). “[L]imit[ing] th[e] locus”

of such crimes against the government “to the strictly territorial jurisdiction would be greatly to

curtail the scope and usefulness of the statute[s],” because such crimes could “as easily” be

“committed by citizens on the high seas and in foreign countries as at home.” Id. 3



3.        The defendant maintains that Delgado-Garcia requires a particularly stringent demonstration of
congressional intent to overcome the presumption against extraterritoriality, a showing that is more burdensome than
that mandated by other federal courts, such as the Second Circuit. He is mistaken. This Circuit’s test—like the Second
Circuit’s—hews to Bowman, which simply holds that, in certain instances, the very nature of a criminal offense will
reflect the requisite congressional intent. Thus, for example, citing Bowman and United States v. Yousef, 327 F.3d 56
(2d Cir. 2003), the Second Circuit in United States v. Al Kassar, 660 F.3d 108 (2d Cir. 2011), explained that, if a

                                                         18
          Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 19 of 43



         One federal court has distilled the Bowman principle as follows:

         Bowman rests on two factors: (1) the right of the United States to protect itself from
         harmful conduct – irrespective of the locus of this conduct, and (2) the presumption
         that Congress would not both (a) enact a statute designed to serve this protective
         function, and – where the statute proscribes acts that could just as readily be
         performed outside the United States as within it – (b) undermine this protective
         intention by limiting the statutes application to United States territory.

United States v. Bin Laden, 92 F.Supp.2d 189, 194 (S.D.N.Y. 2000). 4 It therefore follows that


“criminal statute is silent,” the requisite congressional intent to apply the statute extraterritorially must be “‘inferred
from the nature of the offense.’” Id. at 118 (quoting Bowman). Indeed, in response to the Delgado-Garcia dissent’s
contention that the majority’s holding conflicted with the Second Circuit’s extraterritorial test, the Delgado-Garcia
majority cited Kollias v. D & G Marine Maintenance, 29 F.3d 67 (2d Cir. 1994), a Second Circuit decision which,
consistent with Bowman, declares that “all statutes, without exception, [should] be construed to apply within the
United States only, unless a contrary intent appears.” Id. at 71 (emphasis added). And, while the Second Circuit in
United States v. Siddiqui, 699 F.3d 690 (2d Cir. 2012), broadly declared that the “ordinary presumption that laws do
not apply extraterritorially has no application to criminal statutes,” the remainder of Siddiqui’s analysis makes clear
that—consistent with Bowman, Delgado-Garcia, Al Kassar, Yousef, and Kollias—the presumption applies to criminal
statutes, but it will be overcome if the “‘nature of the offense’” implies a congressional intent that [the statute] apply
outside of the United States.” 699 F.3d at 701 (quoting Bowman, Al Kassar). Thus, contrary to defendant’s assertion
(at 6-7), there is no difference between the D.C. and Second Circuit tests. Each Circuit adheres to Bowman and asks
whether the very nature of the criminal offense reveals a congressional intent to apply the statute extraterritorially.
Compare Delgado-Garcia, 374 F.3d at 1344 (“we presume statutes not to apply extraterritorially, unless there are
contextual reasons for reading the text otherwise” and such reasons can be found in the “‘character of the offense
itself’” (quoting Bowman) with Yousef, 327 F.3d at 86 (“the presumption against extraterritorial application does not
apply to those ‘criminal statutes which are, as a class, not logically dependent on their locality for the Government’s
jurisdiction’” (quoting Bowman)).

          Defendant additionally contends that Delgado-Garcia requires “more” to “find a Congressional intent to
apply a statute beyond U.S. borders” where there is no “specific indication in the text of the statute” of an
extraterritorial application. And, defendant additionally maintains, the requisite “more” in Delgado-Garcia was that
8 U.S.C. § 1324 had an “international focus designed to protect borders.” But Delgado-Garcia did not hold that such
an “international focus” was a necessary prerequisite to a finding of extraterritoriality. Indeed, had Delgado-Garcia
so held, it would conflict with Bowman’s conclusion that the requisite congressional intent can, in certain
circumstances, be found in the very nature of the offense itself. Delgado-Garcia simply cited to § 1324’s
“international” focus as additional evidence of Congress’s intent: “But more than simply the fact that this statute is
international in focus shows that it applies extraterritorially. There is also specific textual evidence that, as the Supreme
Court observed in United States v. Bowman, ‘the natural inference from the character of the offense[s]’ is that an
extraterritorial application ‘would be a probable place for [their] commission.’” 374 F.3d at 1345.

4.        Bowman has been widely invoked and applied by the courts throughout the years to conclude that various
criminal statutes apply extraterritorially. Bin Laden, 92 F.Supp.2d at 194-95 (collecting cases in which courts relied
on Bowman in applying various criminal statutes, including some of those charged here, to foreign nationals on foreign
soil); see also, e.g., United States v. Vasquez-Velasco, 15 F.3d 833, 839 (9th Cir. 1994) (racketeering associated with
drug smuggling); United States v. Benitez, 741 F.2d 1312, 1317 (11th Cir. 1984) (assault and attempted murder of a
DEA agent); United States v. Cotten, 471 F.2d 744, 749-50 (9th Cir. 1973) (theft of government property); Brulay v.

                                                            19
          Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 20 of 43



where a criminal statute protects vital interests of the United States and those interests lie, or may

very well lie, outside the United States, it has extraterritorial effect. 5

         B.       The Specific Charges in the Indictment Apply Extraterritorially.

                  1.        Section 1114 applies extraterritorially.

         The defendant argues that Counts Four through Nine should be dismissed because 18

U.S.C. § 1114 cannot be applied extraterritorially. He specifically states that the statute contains

no clear indication that Congress intended that it be applied extraterritorially. The defendant relies

on the presumption against extraterritorial application of federal statutes discussed in Delgado-

Garcia. This argument is without merit.

Section 1114 states that:

         Whoever kills or attempts to kill any officer or employee of the United States or
         any agency in any branch of the United States Government (including members of
         the uniformed services) while such officer or employee is engaged in or on
         account of the performance of official duties, . . . shall be punished –

                  (1) in the case of murder, as provided under section 1111;
                  (2) in the case of manslaughter, as provided under section 1112; or
                  (3) in the case of attempted murder or manslaughter, as provided in section 1113.




United States, 383 F.2d 345, 350 (9th Cir. 1967) (drug smuggling); United States v. Layton, 509 F.Supp. 212 (N.D.
Cal. 1981) (extraterritorial application of 18 U.S.C. §§ 351, 1116, 1117 in murder of member of Congress), appeal
dismissed, 645 F.2d 681 (9th Cir. 1981).

5.        Furthermore, the underlying rationale for extraterritorial application of a criminal statute is not dependent on
the nationality of the offender. Courts have rejected such an argument. Bin Laden, 92 F.Supp. 2d at 194; see also
Delgado-Garcia, 374 F.3d at 1345-46. “[F]oreign nationals are in at least as good a position to perform extraterritorial
conduct as are United States nationals.” 92 F.Supp. 2d at 194. In paraphrasing Bowman, the Bin Laden court reasoned
that “to limit [a statute’s coverage to United States nationals] would be greatly to curtail the scope and usefulness of
the statute and leave open a large immunity for frauds as easily committed [by foreign nationals] as [by United States
nationals].” Id. Judge Sand went on to note that no court has refused to apply the Bowman rule on the ground that the
defendant was a foreign national. Id. at 195.


                                                           20
        Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 21 of 43




        A plain reading of § 1114 suggests that it should be applied extraterritorially. It specifically

applies to “any officer or employee” in “any branch of government” (emphasis added). The statute

also includes members of the armed services. The United States government has over one hundred

thousand officers and employees stationed abroad, particularly members of the uniformed services.

The focus of the statute is on the protection of employees of the United States and not the location

of the offense. Thus, “given (i) that this provision is explicitly intended to protect vital United

States interests; (ii) that a significant number of United States officers and employees perform their

official duties in places outside the United States, and (iii) that, accordingly, foreign nationals are

in at least as good a position as are United States nationals to kill or attempt to kill United States

officers or employees,” it is clear that Congress intended that § 1114 be applied extraterritorially

irrespective of the nationality of the offender. Bin Laden, 92 F.Supp.2d at 202.

        Notably, in 1996, as part of the Comprehensive Antiterrorism Act of 1995, Congress

expanded § 1114 to include the protection of members of the uniformed services. Pub. L. No. 104-

132. Examining the legislative history of the Act, particularly in the context of the amendment to

§ 1114, it is clear that Congress intended § 1114 to have extraterritorial effect. Congress

recognized the need to update criminal statutes to respond to the serious and growing threat of

terrorism. H.R. Rep. No. 104-383, at 37 (1995). The Act, which was the legislative response to

this need, among other things, “outlaws the murder of federal employees and prohibits terrorist

acts that transcend national boundaries.” Id. at 38. In noting that there was a need for this legislation

because “[t]errorism potentially affects all Americans, both at home and abroad,” Congress cited

numerous “tragic examples of terrorism” occurring outside the United States, including two attacks


                                                   21
          Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 22 of 43




                               6
on military personnel.             Id. at 41. The defendant’s claim that § 1114 does not apply

extraterritorially is refuted by this legislative history.

         The case law further supports the government’s position that § 1114 applies

extraterritorially. Indeed, there is no contrary authority. For example, the Eleventh Circuit held

that § 1114 is “exactly the type of crime that Congress must have intended to apply

extraterritorially.” United States v. Benitez, 741 F.2d 1312, 1316-17 (11th Cir. 1984). The Second

Circuit has similarly reasoned that “the nature of the offense – protecting U.S. personnel from

harm when acting in their official capacity – implies an intent that [the statute] apply outside the

United States.” United States v. Al Kassar, 660 F.3d 108, 118 (2d Cir. 2011); see also Siddiqui,

699 F.3d at 700 (in prosecution for shooting of U.S. personnel in Afghanistan, no basis for

expecting that Congress intended to limit the protections of § 1114 to U.S. personnel acting within

the United States only). 7

         The defendant makes two additional arguments against § 1114’s extraterritorial application

– citing a recent Supreme Court case and then making a comparative analysis. Both of these

arguments are without merit. First, the defendant’s reliance (at 5) on Kiobel v. Royal Dutch


6
        The two attacks against military personnel cited by Congress were the bombing of a discotheque in Germany,
which resulted in the killing of American military personnel, and the torture and murder of U.S. Marine Colonel
William Higgins in the Middle East. H.R. Rep. 104-383, at 41.

7.        The defendant tries to distinguish these precedents, contending (at 6) that they rely “only” on the “status of
the victims” and asserting that “more” is required in this Circuit. As demonstrated in note 4, supra, this Circuit – like
all Circuits – follows Bowman and assesses whether congressional intent of extraterritorial application can be gleaned
from the nature of the offense itself. This is precisely the analysis reflected in Benitez, Al Kassar, and Siddiqui.


                                                          22
          Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 23 of 43



Petroleum Co., 133 S. Ct. 1659 (2013), is misplaced. Kiobel held that the Alien Tort Statute

(“ATS”) does not have extraterritorial effect. Id. at 1669. In reaching this conclusion, the Court

examined both the text and context of the ATS. Id. at 1665-69. While Kiobel stated that generic

terms like “any” or “every” do not rebut the presumption against extraterritoriality, Kiobel

reaffirmed that context should also be consulted in determining whether a cause of action applies

abroad. Id. at 1665-66. Following an in-depth analysis of the historical background of the ATS

and its context, Kiobel concluded that this too did not suggest the statute be given extraterritorial

effect. Id. at 1666-69. Section 1114 is distinguishable from the ATS. As noted above, the historical

background and context of § 1114 evidence a congressional intent to give it extraterritorial effect.

The text of § 1114 – “any officer or employee of the United States” – is further evidence of such

intent, particularly given the large number of employees of the United States stationed overseas.

         The defendant also points to 18 U.S.C. § 1116, arguing that Congressional intent

concerning the lack of extraterritorial jurisdiction for § 1114 can be inferred from the language of

§ 1116, which charges murder of an internationally protected person. The defendant argues that

since § 1116 has a provision specifically authorizing its extraterritorial application, 8 it follows that

§ 1114 cannot be applied extraterritorially because it does not have such a provision. This argument

is also without merit.




8
         Section 1116(c) provides that “[i]f the victim of an offense under subsection (a) is an internationally protected
person outside the United States, the United States may exercise jurisdiction over the offense if (1) the victim is a
representative, officer, employee, or agent of the United States, (2) an offender is a national of the United States, or
(3) an offender is afterwards found in the United States.” 18 U.S.C. § 1116(c).


                                                           23
        Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 24 of 43



        In rejecting this same argument, the court in Bin Laden stated that “the conclusion of this

argument is merely that Section 1114 does not apply to a narrow category of extraterritorially

located employees, viz, embassy employees.” 92 F.Supp.2d at 203. The court recognized that the

statutes overlap, but noted that § 1116 applies to a relatively small subset of the broad class of

United States employees and officers covered by § 1114. Id. The court correctly held that such

overlap has no bearing on the extraterritorial application of § 1114. Id.

                2.      Section 930(c) applies extraterritorially.

        The defendant also argues that Counts Ten through Thirteen should be dismissed because

18 U.S.C. § 930(c) cannot be applied extraterritorially. The defendant reasons that the statute

contains no clear indication that Congress intended that there be extraterritorial jurisdiction. This

argument, too, is without merit.

Section 930(c) states that:

        A person who kills any person in the course of a violation of subsection (a) or (b),
        or in the course of an attack on a Federal facility involving the use of a firearm or
        other dangerous weapon, or attempts or conspires to do such an act, shall be
        punished as provided in sections 1111, 1112, 1113, and 1117.


A Federal facility is defined as “a building or part thereof owned or leased by the Federal

Government, where Federal employees are regularly present for the purpose of performing their

official duties.” 18 U.S.C. § 930(g)(1).

        In applying the Bowman principle, the court in Bin Laden specifically upheld the

extraterritorial application of § 930(c). 92 F.Supp.2d at 201-02. It stated: “Given (i) that this

provision is explicitly intended to protect vital United States interests; (ii) that a significant number

of Federal facilities are located outside the United States, and (iii) that, accordingly, foreign

                                                   24
         Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 25 of 43



nationals are in at least as good a position as are United States nationals to attack Federal facilities,”

it was the intent of Congress that Section 844(f)(1) apply extraterritorially irrespective of the

perpetrator’s nationality. Id.

        The defendant erroneously argues that the reasoning in Bin Laden is in direct conflict with

the D.C. Circuit’s application of the presumption against extraterritorial application. The defendant

once again relies on Delgado-Garcia, in which the D.C. Circuit, invoking Bowman, held that the

natural inference of the charged offenses – immigration offenses – was that “an extraterritorial

location would be a probable place for [their] commission.” 374 F.3d at 1345. The same logic

applies to the hundreds of Federal facilities outside the United States, many of which are in more

dangerous areas than Federal facilities within the United States. It is unimaginable that Congress

sought to exclude these facilities from federal protection, simply because they are located outside

the United States. It is therefore a natural inference that a violation of § 930(c) would occur in an

extraterritorial location. The court in Bin Laden, in adherence to Bowman, correctly focused on the

nature of the offense in holding that § 930(c) applies extraterritorially. 92 F.Supp.2d at 203.

                3.      Section 844(f) applies extraterritorially.

        The defendant makes a similar argument with respect to Counts Fourteen and Fifteen, that

is, that they should be dismissed because 18 U.S.C. § 844(f) cannot be applied extraterritorially.

The defendant again argues that the statute contains no clear indication that Congress intended that

it be applied extraterritorially. This argument is without merit.

        Section 844(f) provides that:

        (1) Whoever maliciously damages or destroys, or attempts to damage of destroy,
        by means of fire or an explosive, any building, vehicle, or other personal or real
        property in whole or in part owned or possessed by, or leased to, the United States,

                                                   25
          Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 26 of 43



        or any department or agency thereof, or any institution or organization receiving
        Federal financial assistance, shall be imprisoned for not less than 5 years, and not
        more than 20 years, fined under this title, or both.

                                                     * * *

        (3) Whoever engages in conduct prohibited by this subsection, and as a result of
        such conduct directly or proximately causes the death of any person, including any
        public safety officer performing duties, shall be subject to the death penalty, or
        imprisoned for not less than 20 years or for life, fined under this title, or both.

        The same logic supporting the extraterritorial application of § 930(c) applies to § 844(f).

The purpose of the statute is to protect personal or real property of the United States. There exists

an enormous quantity of personal and real property of the United States outside the United States.

Again, much of this property is in locations outside the United States that are at a greater risk of

danger than such property that is located within the United States. Again, it inconceivable that

Congress sought to exclude this property from federal protection, simply because it is located

outside the country. Bin Laden thus properly upheld the extraterritorial application of § 844(f),

stating that “[g]iven (i) that this provision is explicitly intended to protect United States property,

(ii) that a significant amount of United States property is located outside the United States, and

(iii) that, accordingly, foreign nationals are in at least as good a position as are United States

nationals to damage such property,” it was the intent of Congress that Section 844(f)(1) apply

extraterritorially irrespective of the perpetrator’s nationality. 92 F.Supp.2d at 198. 9




9       Bin Laden ruled that both § 844(f)(1) and (3) apply extraterritorially, holding that § 844(f)(3) is dependent
on § 844(f)(1), and thus the same logic supports its extraterritorial application. 92 F. Supp. 2d at 198.


                                                        26
        Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 27 of 43



               4.      Section 2339A applies extraterritorially.

       Finally, the defendant argues that Counts One and Two should be dismissed, in part,

because 18 U.S.C. § 2339A does not, on its own, apply extraterritorially. The defendant concedes

(at 19) that § 2339A can be applied extraterritorially if the underlying offense or offenses can be

so applied. He therefore moves to dismiss Counts One and Two, in part, that is, as they relate to

Counts Four through Seventeen, but not Count Three. Section 2339A provides:

       (a) Offense – Whoever provides material support or resources or conceals or
           disguises the nature, location, source, or ownership of material support or
           resources, knowing or intending that they are to be used in preparation for, or
           in carrying out, a violation of section . . . 844(f) . . , 930(c), 1114, 1116, . . . [or]
           1363 . . . of this title, or any offense listed in section 2332b(g)(5)(B) (except for
           sections 2339A and 2339B), or in preparation for, or in carrying out, the
           concealment of an escape from the commission of any such violation, or
           attempts or conspires to do such an act, shall be fined under this title,
           imprisoned not more than 15 years, or both, and if the death of any person
           results, shall be imprisoned for any term of years or for life. A violation of this
           section may be prosecuted in any Federal judicial district in which the
           underlying offense was committed, or in any other Federal district as provided
           by law.

       It is clear from a plain reading of the statute that Congress has placed no jurisdictional

limitations on the statute. Congress enacted the statute to prevent the provision of material support

to those preparing to carry out a litany of violent offenses of the type that terrorists typically

commit, a significant number of which have indeed been committed by terrorists outside the

United States in the past two decades. It is unthinkable that Congress would have intended that

such acts are not subject to prosecution simply because they occur outside the United States. Thus,

in applying the Bowman principle to § 2339A, the extraterritorial effect of the statute can be

“inferred from the nature of the offense.” 260 U.S. at 98.



                                                    27
        Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 28 of 43




        The legislative history sheds additional light on the purpose of the statute. As originally

enacted, § 2339A prohibited a person “within the United States” from providing material support

or resources, knowing that it would be used for the commission of one of the listed offenses. See

Pub. L. No. 103-3222 § 120005, 108 Stat. 2022 (1994). Thus, in its original form, this statute did

not create an extraterritorial offense. Jurisdiction over the offender was predicated upon a

defendant’s presence in the United States at the time of the crime. On October 26, 2001, however,

the statute was amended as part of the USA PATRIOT Act and the jurisdictional limitation, “within

the United States,” was deleted. Pub. L. No. 107-56, § 805, 115 Stat. 377 (2001). The plain

implication of that amendment was that Congress intended to eliminate § 2339A’s territorial

restriction and to expand the jurisdictional scope to cover any act of providing material support or

resources without regard to the locus of the offense. United States v. Mostafa, 965 F. Supp. 2d 451,

469 (S.D.N.Y. 2013) (“[I]n October 2001 . . . Congress removed a specific limitation of 18 U.S.C.

§ 2339A to U.S. conduct. This specific and careful removal of a required occurrence within the

United States indicates a congressional intent for extraterritorial application.”); see also, e.g., Stone

v. INS, 514 U.S. 386, 397 (1995) (“When Congress acts to amend a statute, we presume it intends

its amendment to have a real and substantial effect.”); accord Morrison v. Nat’l Australia Bank

Ltd, 561 U.S. 247, 255 (2010) (the presumption against extraterritoriality “represents a canon of

construction, or a presumption about a statute’s meaning, rather than a limit upon Congress’s

power to legislate”). The D.C. Circuit, which has not yet specifically addressed the extraterritorial

application of § 2339A, has observed “that § 2339A . . . was not made extraterritorial until October

26, 2001.” Al Bahlul v. United States, 767 F.3d 1, 30 n.23 (D.C. Cir. 2014).

                                                   28
         Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 29 of 43



        Even if the Court were to find that § 2339A did not, on its own, have extraterritorial effect,

the defendant’s motion should be denied because, as conceded by the defendant, § 2339A is

ancillary in nature. Thus, its jurisdictional scope corresponds to that of the crime that the “material

support or resources” is intended to facilitate. Accordingly, after October 26, 2001, where the

predicate offense permits the exercise of extraterritorial jurisdiction, there would be extraterritorial

jurisdiction for a § 2339A violation intended to facilitate that crime. It follows therefore that since

the predicate offenses in Counts Four through Nine (i.e., § 1114), Counts Ten through Thirteen

(i.e., § 930(c)), Counts Fourteen and Fifteen (i.e., § 844(f)), and Counts Sixteen and Seventeen

(i.e., § 1363) all apply extraterritorially, so too do the § 2339A violations alleged in Counts One

and Two. The Court should deny the portion of the defendant’s motion seeking to dismiss Counts

One and Two.

                 5.       Additional argument regarding Counts Sixteen and Seventeen.

        In this Court’s opinion in Khatallah, this Court did not resolve the defendant’s motion to

dismiss Counts Sixteen and Seventeen based on its analysis of Bowman. Rather, this Court sought

additional briefing regarding the applicability of the special maritime and territorial jurisdiction of

the United States to Counts Sixteen and Seventeen. 10 The government offered the following

additional arguments, which the government adopts as part of this opposition.

        The offenses alleged in Counts 16 and 17 of the Superseding Indictment fall within the

Special Maritime and Territorial Jurisdiction of the United States (“SMTJ”). Jurisdiction for these



10.      Because this Court did not resolve this issue based on Bowman, the government does not repeat its arguments
here, but hereby adopts the arguments that it made in Section III(B)(5) of the Government Opposition to Defendant’s
Motion to Dismiss for Lack of Extraterritorial Jurisdiction in Khattalah, No. 14-CR-00141 (CRC) [ECF. No 101].


                                                        29
           Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 30 of 43



offenses is based on 18 U.S.C. §§ 7(3) & (9). First, § 7(3) applies to lands reserved or acquired for

the use of the United States abroad that are under the concurrent jurisdiction of the United States,

such as the Mission and the Annex. Second, § 7(9) applies because the violations of 18 U.S.C. §

1363, as charged in Counts 16 and 17 of the Superseding Indictment, are both offenses “against a

national of the United States.” 11

           A two-step analysis demonstrates that § 7(9) confers jurisdiction to prosecute violations

 of § 1363, as charged here. First, Counts 16 and 17 allege offenses committed against United

 States nationals. And second, § 7(9) provides that the SMTJ includes premises of the United

 States located abroad with respect to offenses committed by or against a national of the United

 States.

           First, § 1363 proscribes the following:

           Whoever, within the special maritime and territorial jurisdiction of the United
           States, willfully and maliciously destroys or injures any structure, conveyance,
           or other real or personal property, or attempts or conspires to do such an act, shall
           be fined under this title or imprisoned not more than five years, or both, and if
           the building be a dwelling, or the life of any person be placed in jeopardy, shall
           be fined under this title or imprisoned not more than twenty years, or both.

 18 U.S.C. § 1363 (emphasis added). Section 1363 contains a two-tiered punishment scheme: (1)

 up to five years for destruction of property and (2) up to 20 years if the destruction of property

 involved a “dwelling” or placed the life of any person in jeopardy. Id. Since § 1363 provides for

 an increased penalty when the offense involves a dwelling or placing a life in jeopardy, pursuant




11.       In its Memorandum Opinion and Order in Khatallah, No. 14-CR-00141 (CRC) [ECF No. 149], this Court
did not resolve whether 18 U.S.C. § 7(3) provided a basis for jurisdiction, because it found that § 7(9) provided such
jurisdiction. Accordingly, while the government adopts the arguments it made regarding §7(3) in Khatallah, it does
not repeat those arguments in the text of this opposition.

                                                         30
        Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 31 of 43



to Apprendi v. New Jersey, 530 U.S. 466 (2000), § 1363 proscribes two separate crimes. Id. at

490 (“Other than the fact of a prior conviction, any fact that increases the penalty for a crime

beyond the prescribed statutory maximum must be submitted to a jury, and proved beyond a

reasonable doubt.”); see also Alleyne v. United States, 133 S.Ct. 2151, 2155 (2013). (“Any fact

that, by law, increases the penalty for a crime is an ‘element’ that must be submitted to the jury

and found beyond a reasonable doubt.”); Ring v. Arizona, 536 U.S. 584, 589 (2002) (same). 12

         Accordingly, the higher tier of the two offenses set forth in § 1363, addressing offenses

which involve a dwelling 13 or jeopardy to a person’s life, necessarily proscribes an offense

against a person. This conclusion is buttressed by the fact that the Sentencing Guidelines provide

for an increase in the offense level for a violation of § 1363 if it involves “the conscious or

reckless risk of death or serious bodily injury . . . .” U.S.S.G. § 2B1.1(b)(15). 14

         Second, the Special Maritime and Territorial Jurisdiction of the United States includes,

among other things, the following premises:



12.      The cases cited by the defendant are inapposite, as they involve the merger of offenses for sentencing
purposes. The cases also predate Apprendi. Accordingly, to the extent those cases suggest that the phrase “the life
of any person be placed in jeopardy” (18 U.S.C. § 1363) is a sentencing factor, as opposed to an element of the
crime that must be presented to the jury and proved beyond a reasonable doubt, they have been overruled by
Apprendi and its progeny. As the Supreme Court in Apprendi noted, “[a]ny possible distinction between an
‘element’ of a felony offense and a ‘sentencing factor’ was unknown to the practice of criminal indictment, trial by
jury, and judgment by court as it existed during the years surrounding our Nation’s founding.” 530 U.S. at 478.

13.      A “dwelling” is not defined in the statute or elsewhere in the federal criminal code, but is generally defined
as “[t]he house or other structure in which a person or persons live . . . .” Black’s Law Dictionary, 454 (5th ed.
1979).


14.        Similarly, the federal arson statute, which at first blush may seem to be a purely property crime, also
contains an increased penalty if the offense involved “a dwelling or if the life of any person [was] placed in jeopardy
. . . .” 18 U.S.C. § 81. And the applicable Sentencing Guideline likewise provides for an enhancement if a person
was endangered. See U.S.S.G. § 2K1.4(a)(1) & (2).


                                                         31
        Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 32 of 43



         With respect to offenses committed by or against a national of the United
         States as that term is used in section 101 of the Immigration and Nationality
         Act—

                 (A) the premises of United States diplomatic, consular, military or other
         United States Government missions or entities in foreign States, including the
         buildings, parts of buildings, and land appurtenant or ancillary thereto or used
         for purposes of those missions or entities, irrespective of ownership . . . .

18 U.S.C. § 7(9). In short, offenses committed on United States premises abroad fall within the

SMTJ if they are committed “by or against 15 a national of the United States.” As set forth above,

the higher tier of § 1363 involves an offense against a person, and the Superseding Indictment

alleges that the victims of that offense were United States nationals (see Superseding Indictment,

Counts 16 and 17). Accordingly, the offenses alleged in Counts 16 and 17 of the Superseding

Indictment fall within the SMTJ pursuant to § 7(9). 16 This result is consistent with Congress’s

intent when it enacted § 7(9) to “expand[] jurisdiction to include terrorism against U.S. facilities

abroad.” 147 Cong. Rec. S10990-02, 147 Cong. Rec. S10990-02 (daily ed. Oct. 25, 2001).

         The defendant’s other arguments that § 7(9) does not provide jurisdiction for a violation

of § 1363, because that section prescribes a purely property crime, are unavailing. First, the



15.      It seems that the phrase “by or against a national of the United States” (emphasis added) was used in §
7(9) in order to be consistent with applicable international law jurisdictional principles. Two of the bases for
exercising jurisdiction recognized under international law are the “nationality principle” (where the offender is a
citizen of the prosecuting state) and the “passive personality principle” (where the victim is a citizen of the
prosecuting state). See United States v. Yousef, 327 F.3d 56, 91 (2d Cir. 2003) (citing Introductory Comment to
Research on International Law, Part II, Draft Convention on Jurisdiction with Respect to Crime, 29 AM. J. INT’L.
L. 435, 445 (supp. 1935)). Accordingly, “by” refers to the former principle and “against” refers to the latter.


16.       The lesser included offense (i.e., a violation of § 1363 that involves neither a dwelling nor endangering
life), however, would not fall within the SMTJ because the offender is not a national of the United States. Notably,
if the offender in question were a national of the United States, the lesser included offense – a pure property crime
– would still fall within the SMTJ. This fact further demonstrates that Congress did not intend to exclude all
property crimes, or all violations of § 1363, from the parameters of § 7(9).


                                                        32
       Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 33 of 43



caption of the statute (at 10) does not control the interpretation of the statute: “But headings and

titles are not meant to take the place of the detailed provisions of the text. Nor are they

necessarily designed to be a reference guide or a synopsis.” Brotherhood of Railroad Trainmen

v. Baltimore & O.R. Co., 331 U.S. 519, 528 (1947). Accordingly, “the title of a statute and the

heading of a section cannot limit the plain meaning of the text.” Id. at 528-29; see also Florida

Dep’t of Revenue v. Piccadilly Cafeterias, Inc., 554 U.S. 33, 47 (2008) (same).

       Second, the defendant argues that it would be “absurd” to confer jurisdiction when a

national of the United States is endangered “even when the perpetrator was not aware . . . .”.

Conferring jurisdiction in such situations is not absurd; in fact, conferring jurisdiction based on

characteristics of the victim regardless of the offender’s knowledge thereof is quite common.

See, e.g., United States v. Feola, 420 U.S. 671, 684 (1975) (“in order to effectuate the

congressional purpose of according maximum protection to federal officers by making

prosecution for assaults upon them cognizable in the federal courts, [18 U.S.C. § 111] cannot

be construed as embodying an unexpressed requirement that an assailant be aware that his

victim is a federal officer.”) (emphasis added); id. at 694 (holding that offender need not be

aware of a fact that establishes jurisdiction: “we again conclude that imposition of a requirement

of knowledge of those facts that serve only to establish federal jurisdiction would render it more

difficult to serve the policy behind the law of conspiracy without serving any other apparent

social policy.”); United States v. Arrington, 309 F.3d 40, 46 (D.C. Cir. 2002) (citing Feola in a

§ 111 case); United States v. Yunis, 924 F.2d 1086, 1096 (D.C. Cir. 1991) (Hostage Taking in

violation of 18 U.S.C. § 1203 does not require that the offender knew the victims were nationals

of the United States; the statute has “no intent requirement other than that the offender must act

                                                33
          Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 34 of 43



 with the purpose of influencing some third person or government through the hostage taking.”);

 18 U.S.C. § 32(b) (providing jurisdiction for destruction of an aircraft, “if a national of the

 United States was on board, or would have been on board, the aircraft”); 49 U.S.C. §

 46502(b)(2)(A) (providing jurisdiction for aircraft piracy if “a national of the United States was

 aboard”); cf. United States v. Yermian, 468 U.S. 63 (1984) (under 18 U.S.C. § 1001, proof

 of actual knowledge of federal agency jurisdiction is not required to obtain a conviction for

 making a false statement within the jurisdiction of a federal agency). 17


IV.      The United States Special Mission and Annex Were Lawfully Operated Federal
         Facilities.
         In Section III of his motion to dismiss, Defendant Al-Imam has adopted the defendant’s

arguments in United States v. Khatallah, No. 14-CR-00141 (CRC), claiming that all counts

pursuant to 18 U.S.C. §§ 930(g)(1) and 844(f) must be dismissed because the U.S. Mission and

Annex were not federal facilities or lawfully leased to the United States as required by the

respective statutes.

         As the government argued in United States v. Khatallah, citing the Vienna Conventions on

Consular and Diplomatic Relations, the defendant contends that dismissal is mandated because the

Mission and the Annex in Benghazi were not lawfully established, were not legally owned or

leased by the Federal Government, and thus, were not ‘Federal Facilities’ as defined by 18 U.S.C.


17.        But cf. United States v. McVeigh, 153 F.3d 1166 (10th Cir. 1998). In McVeigh, the defendant had
unsuccessfully argued in the district court that 18 U.S.C. § 2332(a) required the government to prove an “intent to
kill.” Id. at 1192. In upholding the district court’s ruling that there was no “intent to kill” element in the statute, the
appellate court concluded that the correct intent requirement for each element of the statute was “knowingly.” Id. at
1194. In so doing, the court indicated that the government needed to prove that the defendant knowingly used a weapon
of mass destruction and knowingly did so against persons in the United States or against property of the United States.
Id. The McVeigh court, however, did not address the Supreme Court’s holding in Feola, 420 U.S. 671

                                                           34
        Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 35 of 43



§ 930(g)(1), or United States property, as defined by 18 U.S.C. § 844(f). First, even assuming the

propriety of the defendant’s effort to import treaty-based standards into these statutory definitions

and that his treaty interpretation is correct, which we do not concede, the defendant’s motion is

premature. This is so because the government is entitled to present evidence at trial to prove each

of the elements of these offenses, including those related to the physical locations. The defendant’s

present claims are based on predictions about the evidence likely to be presented at trial, rather

than the question germane to a pretrial motion such as this – whether the indictment’s four corners

adequately allege the charged offenses. Second, the defendant’s claims are predicated upon

elements that are simply not contained in the statutes. For these reasons, the defendant’s motion

should be denied.

       Counts Ten, Eleven, Twelve, and Thirteen charge the defendant with killing persons (J.

Christopher Stevens, Sean Patrick Smith, Tyrone Snowden Woods, and Glen Anthony Doherty)

in the course of an attack on a federal facility involving the use of a firearm and a dangerous

weapon, in violation of 18 U.S.C. §§ 930(c), 1111 and 2. Counts Fourteen and Fifteen charge the

defendant with maliciously damaging and destroying U.S. property (i.e., the Mission and Annex)

by means of fire and an explosive, in violation of 18 U.S.C. §§ 844(f)(1)&(3) and 2. These statutes

include explicit definitions of a federal facility and U.S. property. Section 930(g)(1) defines a

federal facility as “a building or part thereof owned or leased by the Federal Government, where

Federal employees are regularly present for the purpose of performing their official duties.”

Section 844(f) defines U.S. property subject to its provisions as “any building, vehicle, or other

personal or real property in whole or in part owned or possessed by, or leased to, the United States,



                                                 35
          Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 36 of 43



or any department or agency thereof, or any institution or organization receiving Federal financial

assistance.”

          A.     Because the Superseding Indictment is Legally Sufficient, the Court Should
                 not Dismiss it Where the Parties Dispute Material Facts Supporting the
                 Charges.

          Even if the government agreed that §§ 930(g)(1) and 844(f)’s statutory definitions

somehow incorporated the Vienna Conventions’ provisions, which we do not, “it is an unusual

circumstance for the district court to resolve the sufficiency of the evidence before trial because

the government is usually entitled to present its evidence at trial and have its sufficiency tested by

a motion for acquittal under Rule 29 of the Federal Rules of Criminal Procedure.” United States v.

Yakou, 428 F.3d 241, 246 (D.C. Cir. 2005). Because the defendant’s motion is based upon

assertions that the government will be unable to satisfy the elements of Counts Ten through Fifteen

at trial, his motion runs afoul of Yakou’s general bar on the pretrial resolution of sufficiency-based

claims.

          Yakou’s prohibition is reflective of long-standing principles prohibiting pretrial litigation

of claims relating to the insufficiency of evidence in advance of the presentation of such evidence.

“An indictment returned by a legally constituted and unbiased grand jury, like an information

drawn by the prosecutor, if valid on its face, is enough to call for trial on the merits.” Costello v.

United States, 350 U.S. 359, 363 (1956) (footnote omitted). Costello therefore declined the

petitioner’s suggestion that, under the aegis of the court’s supervisory power, it establish a

procedure “permitting defendants to challenge indictments on the ground that they are not

supported by adequate or competent evidence.” Costello explained that such a procedure – which



                                                   36
        Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 37 of 43



is indistinguishable from that suggested by the defendant here – “would run counter to the whole

history of the grand jury institution.” Id. at 364.

        Thus, at this juncture, the proper inquiry for this Court is only to determine whether the

superseding indictment is legally sufficient, which it is. Under the Fifth and Sixth Amendments of

the Constitution:

        an indictment is sufficient if it, first, contains the elements of the offense charged
        and fairly informs a defendant of the charge against which he must defend, and,
        second, enables him to plead an acquittal or conviction in bar of future prosecutions
        for the same offense. . . . It is generally sufficient that an indictment set forth the
        offense in the words of the statute itself, as long as those words themselves, fully,
        directly, and expressly, without any uncertainty or ambiguity, set forth all the
        elements necessary to constitute the offense intended to be punished.


Hamling v. United States, 418 U.S. 87, 117 (1974); see also United States v. Thomas, 348 F.3d 78,

82 (5th Cir. 2003) (same). To satisfy the Hamling standard, “an indictment need do little more than

track the language of the statute charged and state the time and place (in approximate terms) of the

alleged crime.” United States v. LaSpina, 299 F.3d 165, 177 (2d Cir. 2002) (quoting United States

v. Tramunti, 513 F. 2d 1087, 1113 (2d Cir. 1975)); see also United States v. Haldeman, 559 F.2d

31, 123 (D.C. Cir. 1976) (“[t]he validity of alleging the elements of the offense in the language of

the statute is, of course, well established”); United States v. Safavian, 429 F. Supp. 2d 156, 158

(D.D.C. 2006) (same); Fed. R. Crim. P. 7(c)(1) ( “[t]he indictment or information must be a plain,

concise, and definite written statement of the essential facts constituting the offense charged”).

Counts Ten through Fifteen of the government’s superseding indictment meet the standards of

Hamling and Rule 7(c) and, indeed, the defendant does not contend otherwise.




                                                  37
        Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 38 of 43



       And, while it might be true that “a district court can properly adjudge the sufficiency of the

evidence before trial where the government has made a full proffer of the evidence or where there

is a stipulated record,” Yakou, 428 F.3d at 247, neither of these conditions is satisfied here.

Although defendant asserts that the United States never obtained the consent of the officially

recognized Libyan government the Mission and Annex, even assuming such factual proof is

necessary or relevant, these are “factual determinations properly reserved for a jury.” Yakou, 428

F.3d at 427. Accordingly, because the government objects and the relevant facts are in dispute,

this Court must deny defendant’s pretrial motion on these grounds alone. See, e.g., United States

v. Alfonso, 143 F.3d 772, 776 (2d Cir. 1998) (“to the extent that the district court looked beyond

the face of the indictment and drew inferences as to the proof that would be introduced by the

government at trial to satisfy the Hobbs Act’s jurisdictional element, we hold that, in the

circumstances presented, such an inquiry into the sufficiency of the evidence was premature”);

United States v. Todd, 446 F.3d 1062, 1068 (10th Cir. 2006) (validity of the indictment not affected

by the alleged insufficiency of the evidence because the indictment contained the allegations

necessary to set out the offense); United States v. Harms, 442 F.3d 367, 373 (5th Cir. 2006) (“so

long as the indictment contains a facially sufficient allegation of materiality, federal criminal

procedure does not provide for a pretrial determination of the sufficiency of the evidence”); United

States v. Salman, 378 F.3d 1266, 1268 (11th Cir. 2004) (validity of the indictment not affected by

the alleged insufficiency of the evidence; factual questions are for determination at trial); United

States v. Hickey, 367 F.3d 888, 984 (9th Cir. 2004) (validity of the indictment not affected by

alleged insufficiency of the evidence).



                                                38
        Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 39 of 43



       B.      This Court Should Reject the Defendant’s Effort to add Elements to the
               Detailed Statutory Definitions of §§ 930(g)(1) and 844(f).


       As demonstrated above, regardless of the correct legal definitions of the terms “Federal

Facility” in § 930(g)(1) and of United States’ “property” in § 844(f), it would be improper for this

Court to dismiss Counts Ten through Fifteen without giving the government the opportunity to

adduce sufficient evidence to satisfy those definitions at trial. In any event, the defendant’s

proposed definitions are incorrect. Relying upon international conventions, the defendant asks this

Court to amend the statutory definitions to additionally require that overseas federal facilities be

authorized by foreign states. Faced with the clear and unambiguous statutory definition of a federal

facility set forth in § 930(g) and the equally clear definition of U.S. property covered by § 844(f),

the defendant argues that the Vienna Convention on Consular Relations and the Vienna

Convention on Diplomatic Relations (‘Vienna Conventions’) require mutual consent between

States to establish diplomatic relations and missions; (b) the meaning of the language of §§

930(g)(1) and 844(f) presumes that the government acts within the larger legal framework

established by Congress, abiding by treaties it has enacted; and (c) this Court must thus interpret

the reach of §§ 930(g)(1) and 844(f) to include only premises lawfully possessed, owned or leased

by the United States. The defendant cites no authority for the proposition that this Court should

import the terms of an international treaty to amend clearly worded statutory definitions in U.S.

criminal statutes. He also fails to identify any individual right under the Vienna Conventions which

he could conceivably claim.




                                                 39
        Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 40 of 43




       The defendant additionally asserts that supposedly because the Mission and Annex

operated without the consent of the officially recognized Libyan government they were not

lawfully owned, leased, or possesed – thus violating the terms of §§ 930(g)(1) and 844(f

       In construing a statute, the starting point for its interpretation “is the language of the statute

itself.” Consumer Prod. Safety Com’n v. GTE Sylvania, Inc., 447 U.S. 102, 108 (1980). In the

context of criminal statutes, “[t]he definition of the elements of a criminal offense is entrusted to

the legislature, particularly in the case of federal crimes which are solely the creatures of statute.”

Staples v. United States, 511 U.S. 600, 604 (1994) (citation omitted). Thus, in determining what

facts must be proved beyond a reasonable doubt, “the legislature’s definition of the elements of

the offense is usually dispositive.” McMillan v. Pennsylvania, 477 U.S. 79, 85 (1986).

Consequently, the primary and generally exclusive source for identifying the elements of a

criminal offense is the statutory text, and the Supreme Court “ordinarily resist[s] reading words or

elements into a statute that do not appear on [the statute’s] face.” Bates v. United States, 522 U.S.

23, 29 (1997). Moreover, if, as here, “a statute includes an explicit definition, this Court must

follow that definition.” Stenberg v. Carhart, 530 U.S. 914, 942 (2000); see also Lawson v.

Suwannee Fruit & S.S. Co., 336 U.S. 198, 201 (1949) (“[s]tatutory definitions control the meaning

of statutory words”). Most critically for present purposes, “[a]s a rule, [a] definition which declares

what a term ‘means’ . . . excludes any meaning that is not stated.” Colautti v. Franklin, 439 U.S.

379, 392 n.10 (1979) (alterations in original), overruled in part on other grounds by Webster v.

Reproductive Health Servs., 492 U.S. 490 (1989).



                                                  40
        Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 41 of 43




       In contravention of these bedrock principles of statutory construction, the defendant

contends that the otherwise detailed statutory definitions of §§ 930(g)(1) and 844(f) silently

incorporate the requirements of the Vienna Conventions which pertain to only a small subset of

federal facilities – those which a government seeks to have treated as diplomatic or consular

facilities. The requirements of the Vienna Conventions are not relevant here. In the case of Section

930(g)(1), Congress chose to premise its statutory definition of a “federal facility” on two things:

federal ownership and federal use. Section 930(g)(1) thus defines a federal facility as a building

“owned or leased by the Federal Government” and as a place where “Federal employees are

regularly present for the purpose of performing their official duties.” It is plainly designed to

protect federal employees engaged in federal work, a goal that could be unilaterally defeated by a

foreign government if the defendant’s definition were adopted by this Court. Similarly, § 844(f)

broadly defines U.S. property as “any building, vehicle, or other personal or real property . . .

owned or possessed by, or leased to, the United States, or any department or agency” receiving

federal financial assistance. Again, Congress’s obvious purpose to protect federal property would

be vanquished by the defendant’s proposed addition, i.e., any overseas federal property must be

authorized by the foreign state. The plain terms of §§ 930(g)(1) and 844(f) do not mandate proof

of such additional elements, and this Court should reject the defendant’s proposed amendments.


V.     The Court Should Deny Defendant Al-Imam’s Motion to Dismiss for the Same
       Reasons this Court articulated in Khatallah.

       In addition to the arguments made in Sections I and II of this opposition, this Court should

deny Defendant Al-Imam’s motion to dismiss based on its previous rulings in the Khattallah case.

                                                41
        Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 42 of 43



As discussed in Section I of this opposition, the government maintains that this Court properly

interpreted Bowman, Delgado-Garcia and other federal precedent when it held that the statutes at

issue in Counts One, Two, and Four through Fifteen of the Indictment contained sufficient

evidence of Congress’s intent to apply each of these statutes extraterritorially. Defendant Al-

Imam’s arguments discussed in Sections I and II of this opposition do not cast doubt on this Court’s

ruling in Khattalah, and the government asks that this Court adopt its reasoning from Khatallah in

this case and to deny the defendant’s motion to dismiss Counts One, Two, and Four through

Fifteen. Similarly, this Court should deny Defendant Al-Imam’s motion to dismiss Counts 16 and

17 based on this Court’s Memorandum Opinion and Order in Khatallah, 14-CR-00141 (CRC)

[ECF No. 149]. There, this Court found that the counts that charged Khattalah with violations of

18 U.S.C. § 1363 fell within the special maritime and territorial jurisdiction of the United States

pursuant to 18 U.S.C. § 7(9), and denied Khattalah’s motion to dismiss. Counts Sixteen and

Seventeen on the Indictment against Defendant Al-Imam mirror the charges at issue in Khatallah.

Accordingly, the government asks that this Court adopt its reasoning from the Khatallah case

outlined in its Memorandum Opinion and Order and deny Defendant Al-Imama’s motion to

dismiss Counts Sixteen and Seventeen.




                                                42
        Case 1:17-cr-00213-CRC Document 53 Filed 01/30/19 Page 43 of 43



                                         CONCLUSION


       For the foregoing reasons, the government respectfully opposes the defendant’s motion to

dismiss and requests that the motion be denied.




                                                       Respectfully submitted,

                                                       JESSIE K. LIU
                                                       UNITED STATES ATTORNEY
                                                       D.C. Bar Number 472845

                                                       By:_____/s/_____________________
                                                       Michael C. DiLorenzo
                                                       MD Bar No. 931214 0189
                                                       John Cummings
                                                       DC Bar No. 986573
                                                       Karen Seifert
                                                       Assistant United States Attorneys
                                                       National Security Section
                                                       United States Attorney’s Office
                                                       555 4th Street, N.W.
                                                       Washington, D.C. 20530
                                                       (202) 252-7809
                                                       Michael.Dilorenzo@usdoj.gov
                                                       John.Cummings@usdoj.gov
                                                       Karen.Seifert@usdoj.gov




                                                  43
